Case 1:19-cv-24638-DLG Document 135 Entered on FLSD Docket 08/19/2021 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                         Case No. 19-24638-CV-GRAHAM

  ANDRE L. MOODY,

  Plaintiff,

  v.

  MIAMI-DADE COUNTY, et al.

  Defendants.
  _________________________________/


                                     ORDER

          THIS CAUSE comes before the Court upon the Magistrate Judge’s

  Report and Recommendation (ECF No. 131) on Defendants’ Unopposed

  Motion for Bill of Costs and memorandum in support thereof. (ECF

  Nos. 128, 130).

          On August 2, 2021, the Honorable United States Magistrate

  Judge    Chris   M.   McAliley   issued    a   Report   and   Recommendation

  recommending that Movant’s Motion be granted, and judgment entered

  against Plaintiff and in favor of Defendants in the amount of

  $5,982.80 (ECF No. 131). Pursuant to 28 U.S.C. § 636 and the Local

  Magistrate Rules of the Southern District of Florida, the Parties

  have 14 days after being served with a copy of the Report and

  Recommendation to serve and file written objections, if any, with

  the District Court.




                                        1
Case 1:19-cv-24638-DLG Document 135 Entered on FLSD Docket 08/19/2021 Page 2 of 3



        On August 9, 2021, before the expiration of the objections

  period, Plaintiff filed a notice of appeal (ECF No. 132). “[A]s a

  general rule, the filing of a notice of appeal divests the district

  court of jurisdiction over those aspects of the case that are the

  subject of the appeal.” Doe, 1-13 ex rel. Doe Sr. 1-13 v. Bush,

  261 F.3d 1037, 1064 (11th Cir.2001)(internal citations omitted).

  However,    the   district   court   retains    jurisdiction    to   decide

  collateral matters. Domond v. PeopleNetwork APS, 750 F. App'x 844,

  847 (11th Cir. 2018)(“After a notice of appeal has been filed, the

  district court retains jurisdiction to rule on motions that are

  collateral to the merits”). As stated by the Eleventh Circuit,

  “costs may be taxed after a notice of appeal has been filed.”

  Rothenberg v. Security Management Co., Inc., 677 F.2d 64, 64 (11th

  Cir. 1982).

        As of the date of this Order, the parties have filed no

  objections. After a careful review of the record, this Court

  affirms the Report and Recommendation, finding it demonstrates an

  exhaustive review of the record and makes findings consistent with

  the law.

        Accordingly, it is hereby

        ORDERED AND AJUDGED that United States Magistrate Judge Chris

  M. McAliley’s Report and Recommendation [D.E. 131] is hereby

  RATIFIED, AFFIRMED and APPROVED in its entirety. It is further



                                        2
Case 1:19-cv-24638-DLG Document 135 Entered on FLSD Docket 08/19/2021 Page 3 of 3



        ORDERED    AND   AJUDGED   that     judgment   is   entered   against

  Plaintiff and in favor of Defendants in the amount of $5,982.80.

        DONE AND ORDERED in Chambers at Miami, Florida, this 19th day

  of August, 2021.

                                            s/ Donald L. Graham__________
                                            DONALD L. GRAHAM
                                            UNITED STATES DISTRICT JUDGE

  cc:   All counsel of record




                                        3
